DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 13 and 14 have been added as requested in the amendment filed on October 14, 2020. Following the amendment, claims 1-14 are pending in the instant application.
Claims 2-6 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 7, 13 and 14 are under examination in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As amended, Claims 7 stands as rejected and Claim 14 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This is not persuasive. MPEP 2111.05 recites that printed matter is either functional or nonfunctional material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405. 
The printed material of Claim 7 has no functional relationship to the product but recites functional language, namely, intended use. MPEP 2173.05(g) states language is ambiguous if it “only states a problem solved or a result obtained”. Since the claim fails to meet the standard for functional material and fails to meet the criteria set forth in MPEP 2173.05(g), the rejection is maintained.  This affects the scope of dependent claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




As currently amended, Claim(s) 1, 7, and newly added claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2011/149762, 2011 (the WO prior art publication cited in the prior action), as evidenced by Bhang et al., Molecular Therapy, 22(4): 862-872, published April 2014.
In Remarks filed October 14, 2020, Applicant traverses the rejection on the following grounds:  “the present claim 1 recite ‘a pharmaceutical composition (emphasis added) comprising a combination of at least three of the following compounds or functional analogs thereof or pharmaceutically acceptable salts thereof: i) LDN193189 ii) CHIR99021, iii) N-[(3,5- Difluorophenyl)acety1]-L-alany-2-phenyl]glycine-1,1-methylethyl ester (DAPT), and iv) SB431542.’ Applicant submits that WO/2011/149762 at best provides for a cell culture media and not a pharmaceutical composition. The Examiner also has not established that WO/2011/149762 discloses all the compounds combined in the same way as claimed. Without these showings, WO/2011/149762 fails to expressly or inherently disclose each and every element of the present claims, and therefore does not anticipate claim 1… Applicant respectfully submits that the cell culture purportedly described in WO/2011/149762 is not a ‘pharmaceutical composition.’ This is due to the plain meaning of the term ‘pharmaceutical composition’ This plain meaning is also informed by the present specification. (See, for example, paragraphs [0047] and [0048]). Thus, Claim 1 is not anticipated by the cited reference.”
This is not persuasive for the following reasons.  There is no explicit definition for “pharmaceutical composition” in the specification as filed (all appearances occur at paragraphs [0011], [0012], [0047], [0052] and [0053]).  The courts have traditionally taken the broadest reasonable interpretation of the term “pharmaceutical compositions”, which until recently was Mayne Pharma International Pty. Ltd. V. Merck Sharp & Dohme Corp. (2019), however, the Federal Circuit determined that a pharmaceutical composition may also be toxic, despite the specification stating “The term ‘drug’ will be widely understood and denotes a compound having beneficial prophylactic and/or therapeutic properties when administered to, for example, humans.”  Claims drawn to pharmaceutical compositions often include cell culture media, for example, in SkinMedica, Inc. v. Histogen Inc., (Federal Circuit 2013) the claims were drawn to “pharmaceutical compositions comprising cell culture medium conditioned by animal cells cultured in three-dimensions”.  
Additionally, there are no explicit definitions for the terms “pharmaceutically-acceptable carrier, diluent or excipient” (see paragraph [0047]) recited in newly added claims 13 and 14.
Since the WO prior art publication teaches DMEM cell culture media that “contains the compounds SB431542, LDN193189, SU5402, CHIR99021, and DAPT” (pg. 3 lines 29-30) then this composition is non-toxic to cells and is encompassed by the broadest interpretation of “pharmaceutical composition”.  The reference further teaches the compositions in appropriate containers that allow for storage, transport, or delivery; along with supporting materials including written instructions (pg. 9, lines 5-29).  Since the reference requires containers for transport, it discloses sealed or closed containers as required by instant claim 7.
Lastly, the Bhang et al. art is cited as evidence that GMP-grade DMEM culture medium is considered within the art to be “clinically relevant” and has been used to produce conditioned medium that is a therapeutic treatment (see Bhang et al., Molecular Therapy, 22(4): 862-872, published April 2014).

Therefore, the inventions of Claims 1, 7, 13 and 14 fail to distinguish over the compositions and kits of the prior art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649